Citation Nr: 1116911	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to December 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2010 rating  decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issue of entitlement to a disability rating higher than 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in an unappealed January 1995 rating decision.  

2.  Evidence added to the record since the January 1995 rating decision, that is not cumulative or redundant of evidence then of record, taken alone or with evidence previously of record does not relate to an unestablished fact necessary to substantiate a claim for service connection for hearing loss and does not raise a reasonable possibility of substantiating that claim.  

3.  Tinnitus did not have onset during and was not caused by the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The January 1995 rating decision in which the RO denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted since the January 1995 rating decision and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A.  §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

VA first received a claim from the Veteran for service connection for hearing loss in October 1994.  The RO denied that claim in a January 1995 rating decision and mailed notice of that decision along with the Veteran's appellate rights that same month.  He did not initiate an appeal of that decision within one year and therefore the decision became final.  38 U.S.C.A. § 7105(c).  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO noted in that rating decision that the a 1993 report of audiology testing did not show a hearing loss disability.  The evidence of record at that time included the Veteran's service treatment records and a report of audiologic testing from April 1993 that showed that he did audiometric results did not show a hearing loss disability under VA regulations.  Of note, the service treatment records put VA on notice that the Veteran served aboard an aircraft carrier, therefore the fact that he was exposed to noise during service was an established fact at the time of the 1995 rating decision.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) is 40 decibels or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.  

New evidence added to the record since the 1995 decision includes the results of VA audiologic testing from October 2006.  Those results show that auditory thresholds in the right ear at frequencies of 500, 1000, 2000, 3000, and 4000 Hz were 15, 20, 25, and 30 dB respectively.  At those same frequencies, auditory thresholds in the left ear were 20, 20, 25, 30, and 35 db, respectively.  Speech recognition was 96 percent for each ear.  These results do not show a hearing loss disability of either ear because none of the thresholds were greater than 35 dB, there were not three or more thresholds of 26 dB or greater for either ear, and he did not have speech recognition scores of 94 percent or less for either ear.  The records include a mention that the Veteran had exposure to noise in the military and as a civilian, however, given that the audiologic test results show that he did not have a hearing loss disability in 2006, the evidence does not tend to show that he had a hearing loss disability during service or within one year of service and is therefore not material evidence.  

Also added to the record since the January 1995 decision is an August 1994 letter in which "R.Z.," M.D. reported that the Veteran recently had a left ear infection and had a small perforation of the left tympanic membrane.  Dr. R.Z. provided an impression of left external otitis, otitis media resolved, and left tympanic membrane perforation of unknown duration.  Dr. R.Z. also recorded but did not comment on the Veteran's report that he had a history of significant noise exposure during service and that he did not know how long he had the left tympanic membrane perforation.  

This evidence is new but it is not material.  The letter provides no evidence that the Veteran had a hearing loss disability at the time.  Although he recorded the Veteran's report of noise exposure during service, this does not tend to show that he had a hearing loss disability at the time of the letter or that the noise exposure resulted in any hearing loss disability.  The report of noise exposure is not new evidence as his service treatment records document that he served aboard an aircraft carrier and, therefore, it was an established fact at the time of the January 1995 rating decision that he was exposed to noise during service.  

Also added to the record since the January 1995 rating decision is an excerpt from the Merck Manual which includes generic information, such as that people vary greatly as to susceptibility to noise induced hearing loss  and that acoustic trauma can result from a single exposure to extreme noise, such as an explosion, or chronic exposure to noise greater than 85 dB.  This evidence is not material because it is merely general medical information that does not tend to show that this Veteran has a hearing loss disability which had onset during service but merely that people exposed to noise may suffer hearing loss; a fact in common knowledge.  Cf. Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

No evidence has been added to the record that is both new and material.  Hence, the Veteran's claim for service connection for hearing loss may not be reopened.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Service treatment records include no mention of tinnitus and no reports of symptoms such as ringing in the ears.  A November 1964 report of medical examination for separation from active duty includes a normal clinical evaluation of his ears.  These records are evidence against the Veteran's claim for service connection for tinnitus because the records tend to show that he was not treated for tinnitus and did not report any symptoms that could lead one to believe that he had tinnitus, including ringing in the ears.  

The earliest post-service evidence associated with the claims file is a summary of VA hospitalization for one month in September - October 1974 for treatment of alcoholism.  During that time he underwent physical examination and complained of headaches.  There is mention of tinnitus or reports of symptoms such as ringing in the ears.  The next evidence is a report of VA hospitalization in for approximately three weeks in November - December 1976 for treatment of alcoholism.  The summary documents that he had a physical examination on admission.  Small problems such as a tonsilor enlargement, an old left tympanic membrane scar, and a hemorrhoid were noted.  However, there is no mention of tinnitus or report of symptoms such as ringing in the ears.  

These records are more evidence against the Veteran's claim because the records include mention of physical symptoms and conditions but do not include any reports of ringing in the ears or findings of tinnitus.  If the Veteran was suffering from such symptoms at that time the Board would expect to find some report of such given that he complained of other minor physical symptoms, including headaches.  Similarly, there are clinical findings of his old left tympanic membrane scar so if he had tinnitus or symptoms such as ringing in the ears the Board would expect to find some mention of it in these records.  

An April 1993 report of audiologic testing is also of record.  This report contains no mention of tinnitus and although the report includes a statement that he had mild high frequency hearing loss, the recorded threshold values do not meet the requirements for a hearing loss disability under VA regulations.  There is also the August 1994 letter from Dr. R.Z, referred to above.  The Board finds that the fact that Dr. R.Z. treated the Veteran for an ear condition (otitis media), noted the tympanic membrane perforation, but did not elicit any report of ringing in the ears nor mention tinnitus is some evidence that the Veteran did not have tinnitus at that time.  It is not merely the absence of mention of tinnitus (or ringing in the ears) that is probative but rather that there is no mention of tinnitus or ringing in the ears in the context of treatment for an ear problem.  

The next evidence comes from the year 2003 and later and consists of VA treatment records.  There are no reports in the treatment records of any relevant symptoms until October 2006.  A history of noise exposure is listed as occurring during his service aboard an aircraft carrier and civilian exposure is as a truck driver.  Notes from 2008 include neurology notes documenting that he had no significant hearing loss or tinnitus and there is no report from the Veteran in any clinical records, other than the one from October 2006, that he has tinnitus.  A February 2008 nursing note includes that the Veteran requested an audiology consult for loss of hearing.  The late onset of reports of tinnitus or ringing in the ears, in 2006, some forty years after separation from service, tends to show that the Veteran did not have symptoms any earlier and therefore that tinnitus did not have onset during service.  

In November 2008 the Veteran, through his representative, submitted an excerpt from the Merck Manual, already discussed above.  This evidence is generic and states no more than that some persons who are exposed to loud noise experience suffer tinnitus as a result.  Included in this submission is a statement from the Veteran in which he states that he suffered acoustic trauma during service "as an aviation mechanic/power turret and gun sight mechanic I was exposed to routine flight line noises i.e. aircraft taking off and landing, aircraft engine noise, auxiliary power units (APU)."  

In summary, the evidence shows that the Veteran did not report symptoms of tinnitus until some 40 years after separation from service although there were numerous instances where one would naturally expect a report of such if he did indeed have symptoms since service.  Taking all of the evidence together, the Board thus finds that the preponderance of evidence is against his claim for service connection for tinnitus.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2007 and July 2007 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The May 2007 letter provided notice as to what evidence was required to substantiate the claims, the Veteran's and VA's respective duties for obtaining evidence, the definition of new and material evidence, the reason that his claim for service connection for hearing loss was previously denied, the evidence needed to reopen the claim, and how VA assigns disability ratings and effective dates.  The July 2008 letter provided additional notice.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA's duty to provide medical examinations and obtain medical opinions applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and personnel records and VA treatment records and the Veteran has submitted evidence from private treatment providers.  In his initial claim, in October 1994,for service connection for hearing loss the Veteran reported that he had been treated for hearing loss at the Topeka, Kansas VA Hospital in September or October 1966.  In December 1994 the RO requested the alleged treatment records from the hospital and specified that if the records had been retired they should be recalled.  A reply received later than month documents that the hospital did not have the records.  Importantly, the Board notes that the Veteran did not have a hearing loss disability in either 1993 or in 2006, hence it would not follow that he received treatment for such in 1966.  The Board thus finds that further efforts to obtain such records would be futile.  

VA has not provided an examination or obtained an expert opinion in this case.  New and material evidence has not been submitted to reopen the claim for service connection for a hearing loss disability and therefore VA has no duty to provide an examination or obtain an opinion with regard to that claim.  

As to the claim for service connection for tinnitus, the Board acknowledges that the Veteran was exposed to noise during service and post service.  Indeed, it would be contrary to common sense to find that anyone who served aboard an aircraft carrier was not exposed to noise.  That being said, the Board finds that the service and, most importantly, the post-service medical records provide particularly negative evidence against this claim.  This taken together with the rest of the evidence of record leads the Board to the conclusion that a medical examination or opinion is not needed to decide the appeal as to this issue.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for hearing loss is not reopened and the appeal is denied as to that issue.  

Service connection for tinnitus is denied.  



REMAND

In a March 2010 rating decision, the RO granted service connection for PTSD with major depressive disorder and assigned a disability rating of 50 percent.  Notice of that decision was provided by letter sent March 17, 2010.  In a July 2010 writing, the Veteran stated that his PTSD was getting worse and he wanted to file for an increase in the rating assigned.  In the March 18, 2011 informal hearing presentation to the Board, the Veteran's representative characterized the entitlement to an increased evaluation for PTSD as a question at issue.  The March 2011 statement is a notice of disagreement with the rating assigned in the March 2010 rating decision.  The record is absent for evidence that a statement of the case has been issued.  Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

Unless, the matter has already been resolved, provide the Veteran and his representative with a statement of the case in response to his notice of disagreement with the rating assigned for PTSD in the March 2010 rating decision.  Return the matter to the Board only if the Veteran perfects his appeal as to that issue.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


